*181ORDER
PER CURIAM.
Ernest Crider (Movant) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief (motion) without an evidentiary hearing.
Movant pleaded guilty,1 to one count of: first-degree robbery, in violation of Section 569.020 RSMo 1994; forcible rape, in violation of Section 566.030 RSMo Cum.Supp. 1999; forcible sodomy, in violation of Section 566.060 RSMo Cum.Supp.1999; kidnapping, in violation of Section 565.110 RSMo 1994; and resisting arrest, in violation of Section 575.150 RSMo Cum.Supp. 1999. The trial court sentenced Movant to a total of twenty-five years in the Missouri Department of Corrections. Movant thereafter timely filed his pro se and amended motions alleging ineffective assistance of his plea counsel (Counsel) and clear error by the motion court for failing to issue specific findings of fact and conclusions of law, pursuant to Rule 24.035.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. Movant pleaded guilty pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970).